Citation Nr: 0715646	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
variously identified as coronary artery disease and 
hypertension, claimed as secondary to service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for cardiovascular disease.  


FINDING OF FACT

The competent and probative medical evidence of record raises 
a reasonable doubt as to whether there is a relationship 
between the veteran's current cardiovascular disease and 
service-connected PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current cardiovascular disease 
is secondary to service-connected PTSD.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

In February 1990, the veteran was diagnosed with PTSD 
following VA examination, and, in a rating action dated in 
June 1990, the RO granted entitlement to service connection 
for PTSD, effective from June 1989.  Private and VA medical 
records beginning in 1999 show treatment for cardiovascular 
disease, status post myocardial infarction and coronary 
artery bypass grafting, and hypertension.  The veteran has 
asserted that his current cardiovascular disease is due to 
his service-connected PTSD.  

In support of his claim, the veteran points to the opinions 
rendered by VA physicians in January 2004.  The veteran was 
afforded separate PTSD and heart examinations in conjunction 
with his claim, and the VA physicians collaborated in order 
to render opinions as to whether there is a relationship 
between the veteran's current diagnosis and service-connected 
PTSD.  After reviewing the claims file, examining the 
veteran, and considering recent medical studies, the VA 
physicians opined that the veteran's service-connected PTSD 
played a causal role in his cardiovascular disease.  

In rendering their opinions, the VA physicians relied on and 
cited two recent publications in the Journal of the American 
Medical Association, "Psychosocial Factors and Risk of 
Hypertension" by Yan, Liu, Matthews, et al., and 
"Psychosocial Risk Factors for Cardiovascular Disease, More 
Than One Culprit at Work" by Williams, Barefoot, and 
Scneiderman.  The physicians noted the first article reports 
research indicating that two particular psycho-behavioral 
factors, anger and time impatience, are highly associated 
with the development of hypertension with implications for 
arterial disease, including CAD.  The second article points 
out that there are many studies being done regarding the 
association between psychosocial factors and vascular disease 
and that a large number of risk factors, including and most 
notably anger and time impatience, apparently play a role in 
the development of hypertension, CAD, and other related 
conditions.  

On examination, the medical physician, EFY, MD, diagnosed the 
veteran with coronary artery disease (CAD), hypertension, and 
hyperlipidemia.  Dr. EFY noted the veteran's risk factors for 
cardiac disease included the use of alcohol, being of the 
male sex, a strong family history of coronary artery disease, 
hyperlipidemia, and hypertension.  The psychiatric physician, 
AMW, MD, noted the veteran has been suffering severe PTSD for 
many years, manifested by a full battery of symptoms, 
including and overridingly anger and irritability.  Dr. AMW 
also noted the veteran had demonstrated time impatience, as 
related by the veteran and as shown at the January 2004 
examination and in the evidence of record.  Dr. AMW further 
noted the veteran did not know he had hypertension until the 
late 1990s but recalled symptoms that may have been angina 
although diagnosed as hiatal hernia at the time.  

Based on foregoing, the VA examiners opined that it is more 
likely that not that the veteran's PTSD and particularly its 
cardinal symptoms of anger, hostility, and time impatience as 
demonstrated by this veteran, played a causal role in his 
cardiovascular disease.  The examiners considered whether 
service-connected PTSD aggravated his CAD, but determined 
there was not adequate evidence to support a conclusion of 
aggravation as defined by VA.  The examiners did note that 
the veteran's PTSD was one of a number of contributing 
factors to his hypertension and related CAD, along with the 
other risk factors listed above, but reiterated that there 
was, at least partially, a causal relationship between the 
veteran's PTSD and CAD.  

The Board considers the opinions rendered by the January 2004 
VA examiners to be the most competent and probative evidence 
as to whether the veteran's current cardiovascular disease is 
related to service-connected PTSD.  In this regard, the Board 
notes that the association between PTSD and cardiovascular 
disease is a topic that has and continues to be researched 
and that no definitive association has been established.  
However, in this case, two medical professionals considered 
recent medical studies which show a link between PTSD and 
certain psychosocial factors, such as anger, hostility, and 
time impatience, and determined that the manifestations of 
those symptoms in this particular veteran's case supported a 
finding that there is at least a partial causal relationship 
to his service-connected PTSD.  There is no opposing medical 
opinion of record.  The Board does note that the VA examiners 
stated that the veteran's PTSD was one of a number of 
contributing factors to his cardiovascular problems; however, 
they did not specifically address the degree to which each 
contributing factor affected or contributed to the veteran's 
cardiovascular problems.  See Mittleider v. West, 11 Vet. 
App. 184, 182 (1998) (when it is not possible to separate the 
effects of a non-service-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the appellant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition); see also 38 C.F.R. § 3.102 
(2005).  

As such, the Board finds that the opinions rendered by the 
January 2004 VA examiners raises at least a reasonable doubt 
that the veteran's cardiovascular disease is, at least 
partially, due to his service-connected PTSD.  For the 
veteran to be successful in his claim, he needs to show only 
that it is at least as likely as not that the veteran's 
cardiovascular disease was aggravated or proximately due to 
service-connected PTSD.  See 38 U.S.C.A. § 5107 (West 2002).  
Here, the Board believes that standard has been met.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the veteran as it raises a reasonable doubt as to the 
relationship between the veteran's cardiovascular disease and 
service-connected PTSD.  Therefore, without finding error in 
the previous action taken by the RO, the Board will resolve 
all doubt in favor of the veteran, and will conclude that 
service connection for cardiovascular disease as secondary to 
service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected PTSD, is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


